Citation Nr: 1701965	
Decision Date: 01/25/17    Archive Date: 02/09/17

DOCKET NO.  09-03 643A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a circulatory disability of the lower extremities.

2.  Entitlement to service connection for a bilateral eye disability, claimed as a residual of a foreign object.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

C. J. Houbeck, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran had active service from January 1955 to January 1957.

This case comes to the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  The Montgomery, Alabama RO currently has jurisdiction over the claims.

The Veteran testified before the undersigned at a hearing held via videoconference in January 2013.  A transcript of the hearing has been associated with the electronic claims file.

In February 2013, the Board denied entitlement to service connection for multiple disabilities, including the two remaining on appeal.  The Veteran appealed the denials to the Court of Appeals for Veterans Claims (Court), which in a September 2014 Memorandum Decision vacated the denials and remanded the issues for further appellate consideration.

Thereafter, the Board remanded the Veteran's claims for additional development in April 2015.  The matter again is before the Board.  In addition, the April 2015 remand included the issue of entitlement to service connection for a bilateral foot disability, claimed as athlete's foot with itching.  In an August 2016 rating decision the Appeals Management Center (AMC) granted entitlement to service connection for tinea pedis, bilateral, (claimed as bilateral foot condition).  This decision represented a complete grant of benefits with respect to this issue and it will not be further addressed herein.

This appeal was processed using the Veteran's Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  Accordingly, any future consideration of the Veteran's case should take into consideration the existence of these electronic records.


FINDINGS OF FACT

1.  The Veteran does not have a circulatory disability of the lower extremities or related disability to account for his symptoms of pain and swelling at any time during the appeal.  

2.  A chronic bilateral eye disability was not shown in service or for many years thereafter, and has not been shown to be otherwise related to the Veteran's active service.


CONCLUSIONS OF LAW

1.  A circulatory disability of the lower extremities was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2016).

2.  A bilateral eye disability was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

VA's duty to notify was satisfied by letters in November 2007, January 2009, and October 2015.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).

As noted above, the Veteran also was afforded a hearing before the undersigned Veterans Law Judge (VLJ) during which he presented oral argument in support of his claims.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ/DRO who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. Here, the VLJ fully explained the issues on appeal during the hearing and specifically discussed the basis of the prior determination, the elements of the claims that were lacking to substantiate the claims for benefits, and suggested the submission of evidence that would be beneficial to the Veteran's claims.  Significantly, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his separate and concurrent statements has demonstrated that he has actual knowledge of the elements necessary to substantiate his claims.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records are incomplete due to a fire related incident.  Attempts to obtain this information from other sources were unsuccessful.  The Veteran's VA medical records are in the file, to the extent possible.  In that regard, an August 2016 VA memorandum clarified that treatment records from the Birmingham, Alabama VA Medical Center were unavailable for the period prior to 1995.  The Board observes that the evidence indicates that the Veteran did not seek treatment with VA prior to 1995, but the agency of original jurisdiction took it upon themselves to attempt to obtain records prior to that date just in case, which the medical center confirmed were unavailable.  Moreover, and as will be discussed in greater detail below, the Veteran's circulatory claim turns on the absence of a current lower extremity circulatory system disability, and the records clearly establish that the current bilateral eye disabilities were incurred many years after service and are age-related, and the Veteran does not contend that he was diagnosed with an eye disability at VA prior to 1995.  As such, the Board concludes that further development for additional VA treatment records is not warranted and would prove futile.  Private records have been associated with the claims file, to the extent possible.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claims other than the information discussed above.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The Veteran was afforded VA examinations for the claims in December 2015.  With respect to the circulatory system claim, the examiner concluded that there was no current circulatory system disability on examination, the medical records showed no evidence of disability, and the Veteran conceded that he did not have a diagnosed disability.  As to the eye claims, the examiner concluded that the bilateral eye disabilities were age related and not due to active service many decades previously.  These conclusions were based on review of the evidence of record, interview of the Veteran, and physical examination.  The Board, therefore, finds the examination reports to be thorough, complete, and sufficient upon which to base a decision with respect to the claims.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

Based on the October 2015 letter to the Veteran, the association of VA treatment records, the December 2015 VA examination reports, and the subsequent readjudication of the claims, the Board finds that there has been substantial compliance with its prior remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2016).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

To establish a right to compensation for a present disability on a direct basis, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The Veteran contends that he currently has bilateral eye and bilateral lower extremity circulatory problems due to his active service.

As noted, the majority of the Veteran's service treatment records have been determined to be unavailable due to a fire-related incident.  That said, the January 1957 Report of Medical History prior to the Veteran's separation from service was entirely normal as to the eyes and lower extremities and his vision was 20/20 on testing.  

In March 2007, the Veteran sought treatment for leg swelling that had occurred over the previous two weeks.  The swelling made it difficult to put on shoes and clothing.  The swelling improved some at night.  Following examination, the treatment provider concluded that the most likely cause was related to cutting the Veteran's Lasix dose in January of that year.  The treatment provider increased the Veteran's dose to compensate.  A May 2007 treatment record noted that despite increasing the dosage of Lasix that the Veteran still experienced occasional lower extremity swelling.  No change in treatment or diagnosis was made at that time.  In June 2007 and August 2007, the Veteran continued to report problems with swelling of the feet and/or ankles.  No diagnosis was made at that time.

VA treatment records also include treatment for vortex keratopathy, dry eye syndrome, and pseudophakia, without any indication that these problems began in service or that symptoms thereof had been ongoing since service.  VA records do not include a specific diagnosis of a circulatory disability involving the lower extremities.

The Veteran's August 2007 claim for benefits indicated that he believed that current circulatory and eye problems were caused by his active service.  

In March 2010, during a cardiac visit the Veteran denied lower extremity swelling.

During his January 2013 Board hearing, the Veteran acknowledged that he had not received any treatment for eye or circulation problems in service.  He contended that the reason he did not seek treatment was due to "scare tactics" discouraging service members from going on sick call.  He discussed in-service problems with blurry vision, but did not wear glasses, as well as an incident where he got particles in his eye.  The Veteran reported multiple surgeries for the eyes, including for cataracts.  The Veteran stated that after service he sought treatment for lower extremity circulation problems in 1957 and thereafter.  He could not remember the name of the disability that was diagnosed.  

The Veteran's treatment records support that he had surgery for bilateral cataracts and lens fragment removal.  In August 2015, the Veteran underwent surgery for wet macular degeneration.  In November 2015, the Veteran was noted to have ongoing lower extremity swelling.  

The Veteran was afforded a VA eye examination in December 2015.  The examiner noted diagnoses of wet macular degeneration, dry macular degeneration, dry eye syndrome, and pseudophakia.  The examiner discussed the Veteran's medical history, reviewed the claims file, and conducted a complete examination.  In a December 2015 addendum, the examiner concluded that the Veteran's eye disabilities were less likely than not caused by, or related to, the treatment received in service.  The rationale was that the eye conditions were age-related conditions that did not develop for many decades after service.

The Veteran also was afforded a VA artery and vein examination on December 2015.  The examiner noted that the Veteran's claim was for circulatory disabilities of the lower extremities, but he acknowledged that he had not been diagnosed with a circulatory disability of the legs.  Moreover, the treatment records were negative for any circulatory disability.  He had pain in the knees and back due to arthritis, but no leg problems or claudication.  

The most recent VA treatment records have indicated that the Veteran has age-related macular degeneration.  

Circulatory Disorder

Having reviewed the complete record, the Board concludes that the preponderance of the evidence is against finding that entitlement to service connection is warranted for a circulatory system disorder affecting the bilateral lower extremities.

In order to warrant service connection, the threshold requirement is competent medical evidence of the existence of the claimed chronic disability at some point during a veteran's appeal.  See McClain v. Nicholson, 21 Vet. App. 319 (2007) (requirement that a current disability be present is satisfied "when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim...even though the disability resolves prior to the Secretary's adjudication of the claim"); Degmetich v. Brown, 104 F.3d 1328 (1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  Although the Board recognizes the Veteran's sincere belief in his circulatory disorder claim and description of his symptoms, the most competent medical evidence of record does not show that the Veteran has a current circulatory system disability affecting the lower extremities during any period of his appeal. 

As discussed, the December 2015 VA examination report concluded that the Veteran did not have a current circulatory disorder of the lower extremities, the medical records did not otherwise indicate a diagnosis of a lower extremity circulatory disorder, and the Veteran conceded that he had not been diagnosed with such a disability.  Medical records have noted swelling of the lower extremities, but have not diagnosed a circulatory system disorder or other disability to account for the problems.  The symptoms initially were attributed to a change in medication and a return to the prior dosage resulted in a change of the constant swelling being reduced to, at most, intermittent swelling.  In any case and as noted above, the record does not indicate that a lower extremity circulatory disability has been diagnosed during the appellate time period or in the years immediately prior to the Veteran's claim.  The Veteran has stated that he was diagnosed with a lower extremity disability after separation from service, possibly in the 1950s, but even presuming the accuracy of the Veteran's memory in that regard it would not be sufficiently contemporaneous to constitute a disability for which service connection could be granted.  Cf. Romanowsky v. Shinseki, 26 Vet. App. 289, 321 (2013) (considering the application of McClain v. Nicholson, 21 Vet. App. 319 (2007) to a situation in which a disability manifests prior to the filing of a claim for VA benefits and then resolves before the claim is adjudicated).

The Board has considered the Veteran's assertions that he has a current circulatory system disability affecting the bilateral lower extremities that is related to his active service.  In that regard, the Board acknowledges that the Veteran can attest to factual matters of which he has first-hand knowledge, such as experiencing swelling and other symptoms in the lower extremities.  His assertions in that regard are entitled to some probative weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  That said, the Board notes that symptoms such as pain or swelling do not in and of themselves constitute a disability for which service connection may be granted.  See, e.g., Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) (pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted).  As noted above, the VA examiner did not find a current disability on examination or in the record and the record otherwise attributes the Veteran's lower extremity swelling to a change in medication for a nonservice-connected disability.  

On the other hand, the Board recognizes that lay persons are competent to provide opinions on some medical issues.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  Given the Veteran's lack of demonstrated medical expertise and the complexity of diagnosing a lower extremity circulatory disability and linking the etiology of such disability to service, however, the Board concludes that in this case his statements regarding any such diagnosis or link to service are not competent evidence.  As such, the Board affords significantly greater probative weight to the conclusions of the VA examiner.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  The examiner considered whether the Veteran's symptoms constituted a lower extremity disability, but could not make such a diagnosis based on the facts of the case.

As the preponderance of the competent evidence is against finding a current lower extremity circulatory disability, the Board concludes that the preponderance of the evidence is against granting entitlement to service connection.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt rule does not apply, and the claim for service connection must be denied.  See 38 U.S.C.A. § 5107(b) (West 2014); see generally Ortiz v. Principi, 274 F.3d 1361 (Fed Cir. 2001).

Bilateral Eye Disability

As outlined above, the Veteran has multiple current eye disabilities.  The critical question, therefore, is whether any of these disabilities were incurred in or are otherwise related to active service.  Based on the evidence of record, the Board concludes that they were not.

In reaching that determination, the Board finds the December 2015 VA examination report and addendum of significant probative value.  The examiner's opinions were based on an interview of the Veteran, his reported medical history, review of the medical evidence of record, and physical examination.  Further, a complete and thorough rationale was provided for the opinions rendered.  Specifically, the examiner concluded that the Veteran's multiple eye disabilities were unrelated to service because they were age-related and had not been diagnosed until many years after service.  The Board finds this opinion to be the most probative evidence of record.

The sole evidence of record linking any eye problems that occurred during the relevant time period to active service, are the statements of the Veteran.  As noted above, the Board acknowledges that the Veteran can attest to factual matters of which he has first-hand knowledge, such as subjective complaints of blurry vision first experienced in service, and his assertions in that regard are entitled to some probative weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  In addition, the Board recognizes that lay persons are competent to provide opinions on some medical issues.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  Given the Veteran's lack of demonstrated medical expertise, the complexity of attributing any of his multiple eye disabilities to his active service, and his normal vision on separation from service, however, the Board concludes that in this case his statements regarding any such link are substantially outweighed by the opinions of the VA examiner.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

In light of the foregoing, the Board finds that the preponderance of the evidence is against the claim, and the benefit of the doubt doctrine is not for application.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed Cir. 2001).  The appeal must therefore be denied.


ORDER

Entitlement to service connection for a circulatory disability of the lower extremities is denied.

Entitlement to service connection for a bilateral eye disability, claimed as a residual of a foreign object, is denied.





______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


